WEST CORPORATE OVERVIEW Solutions for Injectable Drug Delivery CL King “Best Ideas” Investor Conference September 15, 2010 Donald E. Morel Jr, Ph.D. Chairman and Chief Executive Officer NYSE: WST www.westpharma.com SAFE HARBOR STATEMENT This presentation contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts.Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements.West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine the Company’s future results are beyond the ability of the Company to control or predict. These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements.
